DETAILED ACTION
Information Disclosure Statement
Two of the information disclosure statements filed 20 April 2022 fail to comply
with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited documents were not attached.  They have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in these information disclosure statements or the submission of any missing element(s) will be the date of submission for purposes of
determining compliance with the requirements based on the time of filing the statement,
including all certification requirements for statements under 37 CFR 1.97(e). See
MPEP § 609.05(a).

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a visualization system comprising: an ablation catheter including: an expandable membrane, a camera disposed within the expandable membrane, the camera having a field of view, the camera orientated such that the camera field of view includes the expandable membrane when the expandable membrane is expanded, and a magnetic sensor with a fixed position and orientation relative to the camera, wherein the magnetic sensor is adapted such that the position and orientation of the magnetic sensor can be defined in a global frame of reference; a computer configured to: access a plurality of different 2D images captured by the camera of a patient's anatomy adjacent the expandable member, each of which visualizes at least one part of the patient's anatomy that is in contact with the expandable membrane, tag each 2D image of the plurality of different 2D images with information indicative of the position and orientation of the magnetic sensor when each 2D image of the plurality of different 2D images was captured, and create a patient map by placing each 2D image of the plurality of different 2D images at a corresponding tagged position and orientation into a 3D space; and a display configured to present the created patient map” in the context of the claim as a whole.
The most pertinent prior art reference of record is U.S. 2011/0237940, which teaches a similar system comprising several of the claimed limitations.  However, this reference fails to explicitly disclose the specifically-claimed “magnetic sensor with a fixed position and orientation relative to the camera,” along with the specifically-claimed “computer” configuration (e.g., ‘a computer configured to tag images in the claimed manner’).  While U.S. 2005/0203394 teaches a procedure that tags images with their respective positions, and U.S. 2010/0324552 teaches a system having a relevant magnetic sensor, these references (individually or together) fail to overcome all of the deficiencies of the primary reference.  Furthermore, no other pertinent prior art references were found that would adequately overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto. 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794